 Case: 4:20-cv-01128-RLW Doc. #: 31 Filed: 07/27/21 Page: 1 of 3 PageID #: 456




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DYLAN MARTIN, on behalf of himself              )
and all others similarly situated,              )
                                                )
                 Plaintiff,                     )
                                                )
vs.                                             )        Cause No. 4:20-CV-01128-RLW
                                                )
LINDENWOOD UNIVERSITY,                          )
                                                )
                 Defendant.                     )

                    DEFENDANT LINDENWOOD UNIVERSITY’S
            UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE ANSWER
       Defendant Lindenwood University (“Lindenwood”) respectfully requests an additional

twenty-six (26) days, up to and including August 30, 2021, in which to file an Answer to Plaintiff’s

Complaint. [Doc. 1]. In support, Lindenwood states:

       1.      On July 21, 2021 this Court entered its Memorandum and Order granting

Lindenwood’s Motion to Dismiss in part and denying it in part. [Doc. 27]

       2.      Lindenwood’s Answer is currently due on August 4, 2021.

       3.      Plaintiff has served written discovery on Lindenwood, and the parties have agreed

that Lindenwood’s responses will be due on August 30, 2021.

       4.      In light of this, and in light of counsel’s schedules, Lindenwood respectfully asks

that it be given until August 30, 2021 to file its Answer.

       5.      Lindenwood’s counsel consulted with Plaintiff’s counsel regarding this requested

extension. Plaintiff’s counsel consents to the requested extension.

       6.      This Motion is not made for purposes of delay and will not prejudice any party.
 Case: 4:20-cv-01128-RLW Doc. #: 31 Filed: 07/27/21 Page: 2 of 3 PageID #: 457




       WHEREFORE, Lindenwood respectfully requests an additional twenty-six (26) days, up

to and including August 30, 2021, in which to file its Answer to Plaintiff’s Complaint.



Dated: July 27, 2021                           Respectfully submitted,

                                               By: /s/ Martin M. Loring
                                                   Martin M. Loring, #29712
                                                   HUSCH BLACKWELL LLP
                                                   4801 Main Street, Suite 1000
                                                   Kansas City, Missouri 64112
                                                   Telephone: (816) 983-8000
                                                   Facsimile: (816) 983-8080
                                                   martin.loring@huschblackwell.com

                                                    and

                                                    Kyle P. Seelbach. #60382
                                                    Mohsen Pasha, #67373
                                                    HUSCH BLACKWELL LLP
                                                    190 Carondelet Plaza, Suite 600
                                                    St. Louis, Missouri 63105
                                                    Phone: (314) 480-1500
                                                    Fax: (314) 480-1551
                                                    kyle.seelbach@huschblackwell.com
                                                    mohsen.pasha@huschblackwell.com

                                                    Attorneys for Lindenwood University




                                                2
 Case: 4:20-cv-01128-RLW Doc. #: 31 Filed: 07/27/21 Page: 3 of 3 PageID #: 458




                                   Certificate of Service
       The undersigned hereby certifies that on the 27th day of July 2021, the foregoing was filed
electronically with the Clerk of Court and served via the Courts CM/ECF electronic filing system,
upon all counsel of record.

                                                    /s/ Martin M. Loring




                                                3
